                                            Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 1 of 13




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            JAMES G COLLINS,                                 Case No. 19-cv-01214-NC
                                  11
                                                       Plaintiff,                            FINDINGS OF FACT AND
Northern District of California




                                  12                                                         CONCLUSIONS OF LAW
 United States District Court




                                                 v.                                          AFTER BENCH TRIAL
                                  13
                                            COUNTY OF MONTEREY,
                                  14
                                                       Defendant.
                                  15
                                  16
                                  17           James Collins argues that the Conservation and Scenic Easement on his property in
                                  18   Monterey County is terminated, and he should thus prevail in this quiet title action.
                                  19   Alternatively, Collins argues that even if his predecessors in interest did not validly
                                  20   terminate the easement, he is a good faith purchaser for value without notice of the
                                  21   easement, and Defendant County of Monterey should be equitably estopped from
                                  22   enforcing the easement.
                                  23           On April 6, 2021, the Court held a bench trial on these three issues. The Court held
                                  24   the trial by Zoom videoconference, with the parties’ consent. The Court makes the
                                  25   following findings of fact and conclusions of law.
                                  26   I.     PROCEDURAL HISTORY
                                  27           This Court held a three-day bench trial from April 6, 2021, through April 8, 2021.
                                  28   Collins seeks a declaratory judgment of quiet title on his property as to the Conservation
                                             Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 2 of 13




                                  1    and Scenic Easement. Specifically, he seeks a determination that the Easement has been
                                  2    properly terminated or is otherwise not effective to limit his rights to use his property. The
                                  3    County contends that neither the purported 1990 nor 2019 Notice of Termination meets the
                                  4    conditions precedent required for unilateral termination under Article 7 of the
                                  5    Conservation Scenic Easement. See Dkt. No. 147 at 1. Thus, the County contends that the
                                  6    Easement remains in effect, and that Collins is not entitled to any requested relief.
                                  7             At trial, Plaintiff’s counsel called James Collins to testify regarding his purchase
                                  8    and the history of the Property, Wendy Strimling as his witness to testify as to her role as
                                  9    Assistant County Counsel of the County in evaluating Mr. Collins’ application to build a
                                  10   home on the Property, Anna Quenga as his witness to testify as to her role as a planner
                                  11   with the County and the scope of development restrictions imposed on RC/CZ properties,
                                       and Michael Bennett as his witness to testify about the assessor’s maps prepared for the
Northern District of California




                                  12
 United States District Court




                                  13   Collins Property.1
                                  14            The County called Maria Rico-Haro as an expert witness to testify about the process
                                  15   for recordation of documents, and the County called Christopher Daniel as its expert
                                  16   witness to testify about the appraisal value of Collins’ property. All parties have consented
                                  17   to the jurisdiction of a magistrate judge. See Dkt. Nos. 12, 17. This Court has subject
                                  18   matter jurisdiction over the quiet title claim based on diversity. See Dkt. No. 60; see also
                                  19   28 U.S.C. § 1332(a).
                                  20   II.     STANDARD OF REVIEW
                                  21            “In an action tried on facts without a jury or with an advisory jury, the court must
                                  22   find the facts specially and state its conclusions of law separately.” Fed. R. Civ. P.
                                  23   52(a)(1).
                                  24   III. FINDINGS OF FACT
                                  25          A.   The Property and History of Site Ownership
                                  26            Collins’ Property (“the Property”), located at 83 Mount Devon Road, Carmel

                                  27
                                  28
                                       1
                                        The Court disregards any arguments made by Plaintiff’s counsel in closing argument
                                       about the Bennett deposition testimony.
                                                                                2
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 3 of 13




                                  1    Highlands in Monterey County, California, presently consists of approximately 21 acres of
                                  2    undeveloped land. See Trial Transcript (“TT”) Vol. 2, 222:21, 223:8. The Property was
                                  3    first owned by Allan Prese in 1960, and Prese later transferred the property to D’Ambrogio
                                  4    in 1962. TT Vol. 1, 30:24–25, 31:1; Ex. 31 at 5. In 1966, D’Ambrogio donated the parcel
                                  5    to the Monterey County Foundation for Conservation, and the Foundation subsequently
                                  6    granted the County of Monterey a Conservation and Scenic Easement Deed (the
                                  7    “Easement”) in 1967. TT Vol. 1, 31:21–24; Ex. 31 at 5; Ex. 3. In 1977, the Foundation
                                  8    granted the Property to the Behavioral Sciences Institute Foundation, and BSI later sold the
                                  9    Property to Walter and Loretta Warren in 1989. Ex. 14 at 4.
                                  10       B.    Conservation Scenic Easement
                                  11          The Conservation and Scenic Easement Deed provides that “no structures of any
                                       kind will be placed or erected upon said described premises, except structures, lines and
Northern District of California




                                  12
 United States District Court




                                  13   other facilities necessary to maintain a water, drainage or sewer system, utilities consisting
                                  14   of telephone, power, and cable television lines, utility roads necessary to serve same,
                                  15   under, on or over said land, bridges, fences, and other structures reasonably necessary and
                                  16   incidental to the construction, maintenance, and operation of an undeveloped scenic area,
                                  17   including but not limited to roads, riding and hiking trails, fireplaces and picnic areas.”
                                  18   Ex. 3 “Easement” § 1; TT Vol. 2, 157:3–14, 158:21–25. The Easement Deed further
                                  19   provides that “except for the construction, alteration, relocation and maintenance of roads
                                  20   and riding and hiking trails, the general topography of the landscape shall be maintained in
                                  21   its present condition and no excavation or topographic changes shall be made, except to
                                  22   prevent erosion or damage to the land.” Easement § 3; TT Vol. 2, 159:20–25, 160:1.
                                  23          The Easement contains a termination provision, Article 7, which provides in
                                  24   relevant part:
                                  25          In the event that the State of California, or any political subdivision thereof,
                                              should pass legislation pursuant to Article XXVIII of the Constitution of the
                                  26          State of California, or should pass legislation such as the California Land
                                              Conservation Act of 1965, or other legislation for the purpose of restricting
                                  27          the use of real property to conserve and maintain natural scenic beauty, open
                                              space lands, natural resources and agricultural land for plant and animal
                                  28          production, which said legislation shall restrict, or would by agreement . . .
                                                                                      3
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 4 of 13



                                              restrict, the use of said property for scenic and recreational uses or for the use
                                  1           of natural resources or for the production of food and fiber, the Grantor, or
                                              its successors in interest, shall have the option to have the [Property], or a
                                  2           portion thereof, subjected to the restrictions created by such legislation, free
                                              from the restrictions imposed by this conveyance.
                                  3
                                              Should Grantor, or its successors in interest, desire to exercise the option to
                                  4           restrict the use of a portion of or all of [the Property] pursuant to such
                                              legislation, Grantor, or its successors in interest, shall give written notice to
                                  5           [County of Monterey] of the exercise of such option.
                                  6           Upon the giving of such notice, this [Easement], as to the portion of the
                                              property subjected to such legislation or which will be subject to such
                                  7           legislation by the agreement of the Grantor, or its successors in interest, shall
                                              immediately cease and determine and revert to and vest in the Grantor, or its
                                  8           successors in title, upon being subject to such legislation; the intent of this
                                              clause being that in the event that the subject property, or a portion thereof,
                                  9           shall become restricted pursuant to such legislation, that the restrictions
                                              placed upon Grantor, or its successors in title, on said real property shall
                                  10          become null and void and of no further force and effect.
                                  11   Easement § 7 (line breaks added).

                                                 Collins’ Acquisition of the Property
Northern District of California




                                  12       C.
 United States District Court




                                  13          Collins has prior experience purchasing and selling approximately four different
                                  14   pieces of real property. TT Vol. 1, 46:8–10. In 1994, Collins, a resident of Kentucky,
                                  15   purchased the 21-acre Property from the Warrens for $129,000. TT Vol. 1, 17:20–21, 25.
                                  16   Collins’ “price per acre was [approximately] $6,000[,] because it’s not a buildable lot. That
                                  17   was a parcel that, when it was sold, it was not sold to be built. The zoning did not allow a
                                  18   home. So[,] he purchased a property that was not buildable at the time.” TT Vol. 2,
                                  19   232:13–17. It was Collins’ understanding, from both his realtor and the seller, that the
                                  20   Property could not be developed for residential purposes. TT Vol. 1, 47:5–8. By contrast,
                                  21   an appraisal of comparable properties in the area showed that the fair market value of the
                                  22   Property is approximately $275,000–$300,000, making the value per acre somewhere
                                  23   between $13,000–$15,000 per acre without the existence of an Easement. See id. at
                                  24   228:11 (emphasis added).
                                  25          After Collins obtained title insurance, the insurance company conducted a title
                                  26   search, and the search did not disclose the existence of any active easements encumbering
                                  27   the property. TT Vol. 1, 18:9–10. The title documents list several easements, and
                                  28   eventually the Easement became an obstacle to Collins’ development plans. See TT Vol.
                                                                                       4
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 5 of 13




                                  1    1, 18:15. In 2014, Collins began his efforts to obtain permits and authorization to build a
                                  2    home on the Property. TT Vol. 1, 8:13; Ex. 14 at 6. The County of Monterey rebuffed his
                                  3    efforts, eventually concluding in 2018 that it could not grant Collins the necessary permits
                                  4    and authorization until a judicial determination resolved the status of the Easement. See
                                  5    Ex. 14.
                                  6           As a result, Collins filed a claim with the title insurance company after the last
                                  7    board hearing in 2018. TT Vol. 1, 18:22–23. Collins opined that although the title
                                  8    company found a terminated easement, they did not notify him because “they don’t report
                                  9    terminated easements.” TT Vol. 1, 20:8, 11. The title insurance agent arranged a new
                                  10   property appraisal, and later notified Collins that the title insurance company would
                                  11   “terminate or cancel [the] policy and . . . issue a check for $129,000,” because “a
                                       preliminary appraisal showed [his] property was worth in excess of one million dollars.”
Northern District of California




                                  12
 United States District Court




                                  13   Id. 19:2–8.
                                  14       D.    Legislation Relevant to the Property
                                  15             1.    California Coastal Act
                                  16          The California Coastal Act of 1976 (Pub. Resources Code, § 30000 et seq.) created
                                  17   a “comprehensive scheme to govern land use planning for the entire coastal zone of
                                  18   California,” Yost v. Thomas, 36 Cal. 3d 561, 565, 572–73 (1984), by setting “‘minimum
                                  19   standards and policies’ for localities to follow in developing land use plans,” DeVita v.
                                  20   County of Napa, 9 Cal. 4th 763, 775 (1995); McAllister v. County of Monterey, 147 Cal.
                                  21   App. 4th 253, 272 (2007). The Coastal Act regulates “‘development’ that results in a
                                  22   change in the intensity of use of or access to land” within the Coastal Zone, and requires
                                  23   that any person who undertakes development within the Zone first obtain a Coastal
                                  24   Development Permit (“CDP”). Greenfield v. Mandalay Shores Community Assn., 21 Cal.
                                  25   App. 5th 896, 898 (2018). Thus, no land use restrictions are imposed under the Coastal
                                  26   Act itself, until a CDP is issued as the result of a property owner voluntarily developing
                                  27   real property within the Coastal Zone. The California Coastal Act requires county
                                  28   implementation, see TT Vol. 2, 170:14–21, and the Land Use Plan in this case is “part of
                                                                                     5
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 6 of 13




                                  1    the local coastal program which implements the coastal act,” TT Vol. 2, 148:17–18.
                                  2              2.    Monterey County Ordinance
                                  3           Adopted in 1983, the Monterey County Zoning Coastal Implementation Plan
                                  4    Ordinance, known as the Resource Conservation Coastal Zone or “RC/CZ” zone, is a local
                                  5    implementation of the California Coastal Act. See TT Vol. 2, 148:17–18. The RC/CZ
                                  6    zoning ordinance requires a coastal administrative permit, unless exempt, for the following
                                  7    principal uses: “Resource dependent educational and scientific research facilities uses, and
                                  8    low intensity day use recreation uses such as trails, picnic areas and boardwalks;
                                  9    Restoration and management programs for fish, wildlife, and other physical resources.”
                                  10   Ex. 7, Monterey County Ordinance § 20.36.040.
                                  11          The zoning ordinance allows conditional uses, subject to a coastal development
                                       permit, for “utility facilities such as pipe lines, underground and overhead utility
Northern District of California




                                  12
 United States District Court




                                  13   extensions, and water tanks, but not including public/quasi-public uses such as schools,
                                  14   fire stations, or parking lots.” Ex. 7, Monterey County Ordinance § 20.36.050. The
                                  15   exempt developments, those properties that do not require a coastal development permit,
                                  16   are listed in § 20.70.120; Section 20.70.115 allows for an interpretation of a permit
                                  17   requirement. See TT Vol. 2, 143:20–23. Exempt properties “depend on the development
                                  18   being proposed.” TT Vol. 2, 144:1. Because Collins proposes to build a house on the
                                  19   Property, it does not qualify as exempt, and he would require a permit. Id. at 144:15–17.
                                  20             3.    The Effect of the Zoning Ordinance
                                  21          The Resource Conservation Coastal Zone “is a very restrictive zoning designation.
                                  22   There’s very limited development allowed within [it].” TT Vol. 1, 98:15–17. The Collins
                                  23   Property is designated as an RC/CZ zone. See TT Vol. 2, 149:15–16. “The resource
                                  24   conservation zone on the Property, they would have to follow whatever uses that were
                                  25   allowed, that were listed.” TT Vol. 2, 170:2–4. The “County’s position is that termination
                                  26   of the easement did not result in the intensification of use because the [P]roperty was
                                  27   zoned Resource Conservation, which restricts development on the property in a manner
                                  28   similar to the easement.” Ex. 19 at 6; TT Vol. 2, 140:4–19.
                                                                                      6
                                          Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 7 of 13




                                  1         E.     First Notice of Termination
                                  2             Walter and Loretta Warren recorded with the Monterey County Recorder a Notice
                                  3    of Termination of the Conservation and Scenic Easement Deed on December 24, 1990.
                                  4    Ex. 4 (“1990 Termination”). The 1990 Termination stated that it was “based upon the
                                  5    enactment of the California Coastal Act (Public Resources Code §§ 30,000–30,900),”
                                  6    pursuant to the terms of Article 7 in the Easement Deed. Id.
                                  7         F.     Second Notice of Termination
                                  8             During the pendency of this lawsuit, Collins delivered to Valerie Ralph, the Clerk
                                  9    of the Board of Supervisors, a Notice of Termination of the Conservation and Scenic
                                  10   Easement Deed on October 17, 2019. Ex. 5 (“2019 Termination”). That 2019
                                  11   Termination stated that Monterey County Ordinance § 20.36.040 “qualifie[d] as the
                                       legislation under Article 7 of the Easement Deed and authorize[d] termination of the
Northern District of California




                                  12
 United States District Court




                                  13   Easement Deed.” Id.
                                  14       G.      Facts Not Bearing on the Court’s Finding
                                  15            The Court corrects two statements made in its February 20, 2020, Order Denying
                                  16   Summary Judgment at ECF 82: First, this case is not about the De Amaral Preserve. It is
                                  17   about a specified property, identified by plat number, and the Conservation and Scenic
                                  18   Easement on that Property. See Dkt. No. 82 at 1. Second, the Collins Property is 21 acres,
                                  19   not 30 acres. See id.
                                  20            The De Amarals and other neighbors may be interested in the outcome of this trial,
                                  21   but they were not parties in this case, and this case did not adjudicate their property rights.
                                  22   Further, the parties stipulate that the title insurance issued to Collins at the time of his
                                  23   purchase of the Property did not disclose the Easement or make any reference to a “De
                                  24   Amaral Preserve.” Dkt. No. 136 at 3. Accordingly, the Court makes no finding as to the
                                  25   De Amarals or the adequacy of the title company’s practices.
                                  26   IV. CONCLUSIONS OF LAW
                                  27       A.      The Court Denies the County’s Rule 52(c) Motion
                                  28            At the close of Plaintiff’s evidence, the County moved for judgment on partial
                                                                                       7
                                            Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 8 of 13




                                  1    findings under Federal Rule of Civil Procedure 52(c). See TT Vol. 2, 201:21.
                                  2    Specifically, the County argued that Collins cannot prove reasonable reliance based on a
                                  3    change to an assessor’s map, id. at 203:3, and that because Quenga testified to the
                                  4    differences between restrictions in the Easement Deed and the RC/CZ zoning, Collins
                                  5    failed to meet his burden, id. at 203–204.2
                                  6            Judgment on partial findings should be granted only where a party has been fully
                                  7    heard on an issue that is dispositive to the success of its claim or defense, and the court has
                                  8    found against it. See Fed. R. Civ. P. 52(c). The court may enter judgment on partial
                                  9    findings “at any time that it can appropriately make a dispositive finding of fact on the
                                  10   evidence.” Id. (advisory committee notes on 1991 amendment). Having made the findings
                                  11   of fact described in detail above, the Court declines to enter judgment in favor of the
                                       County under Rule 52(c). Rather, as described in detail below, the Court concludes that
Northern District of California




                                  12
 United States District Court




                                  13   the Conservation and Scenic Easement is terminated, and that Collins prevails in his Quiet
                                  14   Title Action against the County of Monterey.
                                  15         B.   Quiet Title
                                  16           “The purpose of a quiet title action is to finally settle and determine the parties’
                                  17   conflicting claims to the property and to obtain a declaration of the interest of each party.”
                                  18   City of Santa Maria v. Adam, 211 Cal. App. 4th 266, 298 (2012). “The quiet title claimant
                                  19   has the burden of proof to show every element of the right claimed.” Id. (citing Tulare
                                  20   Irrigation Dist. v. Lindsay-Strathmore Irrigation Dist., 3 Cal. 2d 489, 547–48 (1935)). A
                                  21   quiet title action requires the claimant to provide: (1) a description of the property; (2) the
                                  22   claimant’s title and basis of the title; (3) the adverse claims to the title; (4) the date as of
                                  23   which the determination is sought; and (5) a prayer for the determination of title of the
                                  24   plaintiff against the adverse claims. See Cal. Code Civ. Proc. § 761.020.
                                  25   //
                                  26
                                  27   2
                                        Counsel for Collins also moved for directed verdict under FRCP 52(c), TT Vol. 2,
                                  28   201:12, but the Court only acknowledges the Defense’s motion after the close of Plaintiff’s
                                       evidence, id. at 202:12.
                                                                                   8
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 9 of 13




                                  1              1. Termination of Easement
                                  2           “Conservation easements are negative easements that impose specific restrictions
                                  3    on the use of the property they cover.” Wooster v. Department of Fish & Game, 211 Cal.
                                  4    App. 4th 1020, 1026 (2012) (internal citations omitted). A conservation easement is a
                                  5    limitation in a deed, will, or other instrument in the form of an easement, restriction,
                                  6    covenant, or condition by the owner of land that is binding on successive owners for the
                                  7    purpose of retaining the land predominantly in its natural, scenic, historical, agricultural,
                                  8    forested, or open-space condition as specified in the instrument creating or transferring the
                                  9    easement. See Cal. Civ. Code § 815.1, 815.2(d). Just as easements can be created by
                                  10   express agreement between the parties, an easement can similarly be terminated by the
                                  11   terms of an easement agreement or deed. See Wooster, 211 Cal. App. 4th at 1027; see also
                                       City of Manhattan Beach v. Superior Court, 13 Cal. 4th 232, 260 (1996) (analyzing terms
Northern District of California




                                  12
 United States District Court




                                  13   of a railway easement deed).
                                  14          Here, the Easement restricts structures from being erected on the property, and
                                  15   prohibits excavation and topographic changes, with the exception of those “reasonably
                                  16   necessary and incidental to the construction, maintenance, and operation of an
                                  17   undeveloped scenic area,” such as roads, riding and hiking trails, fireplaces and picnic
                                  18   areas.” Easement § 1; TT Vol. 2, 159:5. Article 7 of the Easement Deed allows the
                                  19   Grantor to terminate the Easement under specific conditions. By its terms, the Easement
                                  20   allows the Foundation, or its successors in interest, to terminate the Easement when
                                  21   California or Monterey passes conservation legislation which restricts, or would by
                                  22   agreement restrict, the use of the Property for “scenic and recreational uses or for the use
                                  23   of natural resources or for the production of food and fiber.” Easement § 7 (emphasis
                                  24   added).
                                  25          The California Coastal Act defines “development” to include: the placement or
                                  26   erection of any solid material or structure; discharge or disposal of any dredged material or
                                  27   of any gaseous, liquid, solid, or thermal waste; grading, removing, dredging, mining, or
                                  28   extraction of any materials; change in density or intensity of use of land. Cal. Pub.
                                                                                      9
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 10 of 13




                                  1    Resources Code § 30106. The Monterey County RC/CZ zoning ordinance allows “only
                                  2    such development that can be achieved without adverse effect and which will be
                                  3    subordinate to the resources of the particular site and area.” Ex. 7, Monterey County
                                  4    Ordinance § 20.36.010. As such, development is prohibited unless a property owner is
                                  5    exempt, or obtains a required coastal administrative permit for principal or conditional
                                  6    uses. See id. §§ 20.36.040, 20.36.050.
                                  7           Here, Collins asserts that the RC/CZ zoning ordinance §20.36.040 restricts the use
                                  8    of the Property, and therefore triggers the condition in Article 7 of the Easement deed
                                  9    required for unilateral termination. The Court agrees. The County argues that the zoning
                                  10   ordinance is not more restrictive than the restrictions in the Easement Deed, and it
                                  11   therefore cannot be considered “restrictive” for purposes of triggering the unilateral
                                       termination in Article 7. See TT Vol. 2, 155:22–25. But the Court finds that the degree of
Northern District of California




                                  12
 United States District Court




                                  13   restriction is immaterial to this analysis. Rather, the Easement Deed may be unilaterally
                                  14   terminated when conservation legislation is both passed and when it restricts the use of the
                                  15   Property; it need not be the most restrictive. The Court finds that the Monterey County
                                  16   Ordinance § 20.36 does so here.
                                  17          Although the California Coastal Act alone (the basis for the Warren’s 1990
                                  18   Termination) may not have been sufficient to trigger the termination provision in the
                                  19   Easement Deed, the Court finds that the Monterey County Zoning Ordinance is the type of
                                  20   qualifying legislation that would allow for the termination of the Easement. The Property
                                  21   is not intensified, despite any easement termination, because it is still restricted by RC/CZ
                                  22   zoning. See Ex. 19 at 6. The Court also finds that Monterey County Ordinance § 20.36
                                  23   constitutes local implementation of the California Coastal Act. Thus, because the
                                  24   Monterey County Ordinance restricts the use of the Property pursuant to Article 7 of the
                                  25   Easement, it satisfies the condition precedent required to trigger unilateral termination of
                                  26   the Easement. Furthermore, Collins’ 2019 Termination invoked the Monterey County
                                  27   Ordinance as the basis of the Easement’s termination. Thus, the Court finds that the 2019
                                  28   Notice of Termination resulted in effective termination of the Easement because it is based
                                                                                     10
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 11 of 13




                                  1    upon the Monterey County Zoning Ordinance.
                                  2        C.    Good Faith Purchaser for Value Without Notice
                                  3           In the alternative, Collins argues that he was a good faith purchaser for value when
                                  4    he purchased the Property. “The elements of bona fide purchase are payment of value, in
                                  5    good faith, and without actual or constructive notice of another’s rights” or an easement
                                  6    contract. See C & C Properties v. Shell Pipeline Company, No. 14-cv-01889-DAD-JLT,
                                  7    2019 WL 6341047, *9 (E.D. Cal. Nov. 27, 2019) (citing Melendrez v. D & I Inv., Inc., 127
                                  8    Cal. App. 4th 1238, 1251 (2005); Gates Rubber Co. v. Ulman, 214 Cal. App. 3d 356, 364
                                  9    (1989)). If the defendant claims that a plaintiff was not such a good faith purchaser, the
                                  10   burden is on the defendant to establish “that [plaintiff] is chargeable with actual or
                                  11   constructive notice of the existence of the easement.” Johnson v. Cella, 122 Cal. App. 2d
                                       72, 74 (1953).
Northern District of California




                                  12
 United States District Court




                                  13          Here, the Court finds that the County’s evidence establishes that Collins was
                                  14   chargeable with notice of the Easement’s existence. Although the Warrens did not
                                  15   disclose the prior existence of an easement on the Property, Collins did not present
                                  16   adequate evidence that he was without notice. At the time he purchased the Property, the
                                  17   price per acre was far below fair market value, thereby reflecting the restrictions and
                                  18   encumbrances on the Property. The Property was not only encumbered by an easement,
                                  19   but Collins was also aware of the zoning restrictions on the Property. Furthermore, the
                                  20   Court finds that Collins was on notice of the Easement’s existence once his title insurance
                                  21   company returned to him the $129,000 paid. Based on his prior experience investing and
                                  22   purchasing properties, Collins also should have known that the Property was not a
                                  23   buildable parcel. Therefore, the Court finds that Collins was not a good faith purchaser for
                                  24   value without notice.
                                  25       D.    Equitable Estoppel
                                  26          Collins argues that the County’s actions led him to believe that the Easement was
                                  27   previously terminated, so it should be equitably estopped from enforcing the Easement.
                                  28   To support a finding of equitable estoppel, “(1) the party to be estopped must be apprised
                                                                                     11
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 12 of 13




                                  1    of the facts; (2) he must intend that his conduct shall be acted upon, or must so act that the
                                  2    party asserting the estoppel had a right to believe it was so intended; (3) the other party
                                  3    must be ignorant of the true state of facts; and (4) he must rely upon the conduct to his
                                  4    injury.” Strong v. County of Santa Cruz, 15 Cal. 3d 720, 725 (1975); Driscoll v. City of
                                  5    Los Angeles, 67 Cal. 2d 297, 305 (1967). When a government entity is the estopped party,
                                  6    the knowledge of the facts that form the basis of the estoppel must reach someone in
                                  7    authority. Strong, 15 Cal. 3d at 727. When county agents act in the county’s name, their
                                  8    knowledge may be imputed to the county. See Escondido Union School Dist. v. Casa
                                  9    Suenos De Oro, Inc., 129 Cal. App. 4th 944, 968 (2005); County of Orange v. Carl D., 76
                                  10   Cal. App. 4th 429, 440 (1999). The detrimental reliance must be reasonable. Waller v.
                                  11   Truck Ins. Exchange, Inc., 11 Cal. 4th 1, 35 (1995).
                                              In cases involving equitable estoppel against a government entity, an additional
Northern District of California




                                  12
 United States District Court




                                  13   factor must be considered: “the court must weigh the policy concerns to determine whether
                                  14   the avoidance of injustice in the particular case justifies any adverse impact on public
                                  15   policy or the public interest.” Schafer v. City of L.A., 237 Cal. App. 4th 1250, 1261
                                  16   (2015); see also West Washington Properties, LLC v. Department of Transportation, 210
                                  17   Cal. App. 4th 1136, 1149–50 (2012); Golden Gate Water Ski Club v. County of Contra
                                  18   Costa, 165 Cal. App. 4th 249, 259–63 (2008). The burden rests on the party asserting
                                  19   estoppel to prove to prove all elements “by evidence having some reasonable tendency to
                                  20   establish the fact.” General Motors Acceptance Corp. v. Gandy, 200 Cal. 284, 295 (1927).
                                  21          Here, the Court finds that Collins did not present evidence that the County intended
                                  22   that its conduct would be acted upon, nor acted in a way such that Collins had a right to
                                  23   believe it was so intended. Even though the County received notice of the termination,
                                  24   Collins did not provide evidence showing that the County accepted or agreed with the
                                  25   1990 Notice of Termination. Thus, the Court concludes that the County did not intend for
                                  26   such reliance and rejects Collins’ equitable estoppel claim presented during the bench trial.
                                  27   Finally, the Court finds that public policy considerations weigh in the County’s favor. Any
                                  28   avoidance of injustice to Collins is outweighed by the adverse impact on the public interest
                                                                                      12
                                         Case 5:19-cv-01214-NC Document 159 Filed 04/21/21 Page 13 of 13




                                  1    in conservation of these undeveloped lands.
                                  2    V.   CONCLUSION
                                  3           Accordingly, the Court finds that the Conservation and Scenic Easement is
                                  4    terminated, and that Collins prevails in his quiet title action against the County of
                                  5    Monterey. Nevertheless, the Court’s conclusion does not change the zoning of the
                                  6    property. This case did not ask, and the Court has not rendered an opinion, as to how the
                                  7    Property should be zoned under state and county law. The Court also does not render an
                                  8    opinion about the De Amaral Preserve.
                                  9         Collins’ request for declaratory relief is GRANTED. Collins’ good faith purchaser
                                  10   and equitable estoppel claims are DENIED. The Court will enter judgment in Plaintiff’s
                                  11   favor on the quiet title claim.
Northern District of California




                                  12
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14
                                  15   Dated: April 21, 2021                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  16                                                    United States Magistrate Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      13
